Citation Nr: 0802880	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  03-31 115	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for cystic acne.

2.  Entitlement to service connection for residuals of dental 
surgery (claimed as temporomandibular joint (TMJ) syndrome).

3.  Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease (DDD) of the lumbosacral spine.

4.  Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1992 to 
December 2002.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board issued a decision in March 2005 denying several 
claims the veteran had appealed and remanding several others 
for further development and consideration.  The Board also 
granted her claim for service connection for tinnitus.

On remand, the Appeals Management Center (AMC) issued a 
decision in November 2005 assigning a 10 percent rating for 
the tinnitus retroactively effective from December 2, 2002.  
This is the highest possible rating for this condition.  
See 38 C.F.R. § 4.87, Code 6260 (2007) and Smith v. 
Nicholson, 451 F.3d 1344 (C.A. Fed. 2006).  And, indeed, the 
veteran did not appeal this rating or the effective date for 
it, so this claim has been resolved.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (indicating she must 
separately appeal these downstream issues).

As well in that November 2005 decision, the AMC increase the 
ratings for the veteran's low back disability and GERD and 
chronic constipation from 0 to 10 percent, retroactively 
effective from December 2, 2002.  She has since continued to 
appeal, requesting even higher ratings.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (she is presumed to be seeking the 
highest possible rating unless she expressly indicates 
otherwise).  The AMC continued to deny her claims for service 
connection for cystic acne and for residuals of dental 
surgery, claimed as TMJ syndrome, and she has continued to 
contest those claims, too.  However, her claim for a 
compensable rating under 38 C.F.R. § 3.324 - for multiple, 
noncompensable service-connected disabilities, has become 
moot by virtue of her receiving compensable, i.e., 10 percent 
ratings for her low back disability, GERD and chronic 
constipation, and tinnitus.


FINDINGS OF FACT

1.  The veteran's cystic acne was not caused or made 
permanently worse by her active military service.

2.  Residuals of dental surgery also were not caused or made 
permanently worse by her active military service.

3.  The veteran's DDD does not cause lumbosacral strain with 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in the standing position.  Nor does it 
cause a forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine to be not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

4.  The veteran does not have frequent episodes of bowel 
disturbance with adnominal distress.  Nor does she have 
persistently recurrent epigastric distress with dysphagia, 
and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  


CONCLUSIONS OF LAW

1.  Cystic acne was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2007).  

2.  Residuals of dental surgery were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2007). 



3.  The criteria are not met for an initial rating higher 
than 10 percent for DDD of the lumbosacral spine.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.71a, Diagnostic Codes (DC) 5237, 5243 (2007).  
38 C.F.R. § 4.71a DC 5295 (2002).  

4.  The criteria are not met for an initial rating higher 
than 10 percent for GERD and chronic constipation.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.114, DCs 7319, 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in January 2003 and 
March 2005, the RO advised the veteran of the evidence needed 
to substantiate her claims and explained what evidence VA was 
obligated to obtain or to assist her in obtaining and what 
information or evidence she was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board sees the RO issued the initial VCAA notice letter 
prior to initially adjudicating the claims in March 2003, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  That January 2003 VCAA letter did not 
specifically ask the veteran to provide any evidence in her 
possession pertaining to her claims. Id. at 120-21.  However, 
the more recent March 2005 VCAA letter did make this specific 
request, and, in any event, VA's Office of General Counsel 
has indicated requiring VA include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and, therefore, not binding on VA.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed this in 
response to the holding in Pelegrini v. Principi, 17 Vet. 
App. 183 (2002) (Pelegrini I), but the Court used basically 
the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The RO has ultimately provided all notice required by § 
5103(a), even though the second letter did not use the 
precise language specified by the Pelegrini Court.  
Therefore, any failure to make this specific request in the 
initial January 2003 letter is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  See also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor her representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

If there was even arguably any deficiency in the notice to 
the veteran or the timing of these notices it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, she clearly has 
actual knowledge of the evidence she is required to submit; 
and (2) based on her contentions and the communications 
provided to her by VA over the course of this appeal, she is 
reasonably expected to understand from the notices provided 
what was needed.  

The Board realizes the veteran was not informed that 
disability ratings and effective dates will be assigned if 
her service-connection claims are granted or that effective 
dates will be assigned if her claims for higher disability 
ratings are granted.  However, since all of these claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to her because these downstream elements of her 
claims are moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records, partial service personnel 
records (which she provided), her VA medical records, and the 
reports of her VA compensation examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its March 
2005 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Service-Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  


A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service-connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a current diagnosis of 
multiple subcutaneous cysts and a history of oral surgery.  
Therefore, she has the conditions claimed, which, in turn, 
means the determinative issue is whether they are somehow 
attributable to her military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This simply has 
not been done in this instance.

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  
38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 
1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  This holding replaced the previous standard under 
38 C.F.R. § 3.304(b), which had required that if a condition 
was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show that the 
condition increased in severity during service.

Cystic Acne

The veteran's service medical records (SMRs) show periodic 
treatment for cystic acne.  During her March 1992 enlistment 
physical examination, the evaluating physician noted the 
veteran already had cystic acne, so the condition clearly and 
unmistakably existed prior to when she began serving in the 
military.  Therefore, service connection can only be granted 
on the basis of aggravation of this pre-existing condition.  
If, as here, a preexisting disability is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disability, but the veteran may bring a 
claim for service-connected aggravation of that disability.  
In that case, § 1153 applies and the burden falls on the 
veteran to establish aggravation.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  

Concerning this, while in service, the veteran was treated 
several times for cystic acne on her chest, neck, and back.  
Medications used included Retin-A and steroids.  The SMRs 
indicate she had some of the acne cysts removed during 
service, but there is no indication the underlying condition, 
as a whole, increased in severity during her military service 
- certainly not beyond its natural progression.  In Verdon 
v. Brown, 8 Vet. App. 529 (1996), the Court held that the 
presumption of aggravation does not attach where the pre-
existing disability has been medically or surgically treated 
during service and the usual effects of the treatment have 
ameliorated the disability so that it is no more disabling 
than it was at entry into service.  The SMRs do not show the 
veteran had any residual problems after having the acne cysts 
removed.  The Board finds that a lack of any indication 
whatsoever of increased disability while in service provides 
the necessary clear and unmistakable evidence against the 
claim.  The presumption of aggravation applies only when pre-
service disability increases in severity during service.  
Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).  

The veteran's military service ended in December 200, and she 
had a VA general medical examination just about two months 
later, in February 2003, after which the diagnosis was cystic 
acne.  More recently, pursuant to the Board's March 2005 
remand, she had a VA dermatology examination in April 2005.  
The claims file was made available to the designated examiner 
for a review of the pertinent medical and other history.  The 
veteran reported that she had multiple subcutaneous cysts on 
her chest and back during her teens and early twenties, so 
prior to her military service.  She said that, after joining 
the military, she had five or six cysts removed in 1993.  One 
of the cysts keloided after removal and was subsequently 
injected with medication, which shrank it.  Some of the other 
five cysts returned, but without keloid formation or 
additional complication.  The examiner stated that the area 
where the keloid formed was "almost completely flat" with 
some degree of firmness and induration.  The veteran had 
recurrent lesions where cysts had been previously removed in 
service, in addition to other lesions on her abdomen and 
back, which were not treated in service except for various 
forms of skin creams.  The examiner therefore considered the 
additional lesions to be a natural history comparison to 
those that were treated and allegedly aggravated while in 
military service.  The examiner indicated that none of the 
cysts that were treated in service appear significantly 
different from the newer, untreated lesions, except for the 
one which was removed, flat, and slightly indurated.  The 
examiner diagnosed multiple sebaceous cysts, indicating this 
was "a condition which was definitely present prior to [the 
veteran's] entry into military service."  The examiner also 
concluded that, because the treated and untreated lesions 
looked identical, the condition was not aggravated beyond its 
natural progression by [the veteran's] military service.  
The examiner's use of the word "definitely" provides clear 
and unmistakable evidence that the veteran's cystic acne not 
only pre-existed her military service, but also that it was 
not aggravated by her military service, again, certainly 
beyond its natural progression.  

While the veteran is competent to talk about things she 
readily observed, such as the cystic acne on her body, 
independent medical evidence is needed to support a finding 
that her pre-existing skin disorder increased in severity 
during her active duty service beyond its natural 
progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

There is no medical evidence refuting the VA examiner's 
opinion.  Thus, for the reasons and bases mentioned, the 
preponderance of the evidence is against service connection 
for cystic acne; there is no reasonable doubt to resolve in 
the veteran's favor, and her appeal must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102



Residuals of Dental (Oral) Surgery

The veteran's SMRs show that she had oral surgery in October 
1994 to correct a bimaxillary protrusion.  Records from the 
surgery indicate she was in a bicycle accident at age 15, so 
prior to joining the military.  So as she had this problem 
before joining the military, service connection cannot be 
established on a direct incurrence basis, only on the theory 
of aggravation of a pre-existing condition.  After that 
accident, she received treatment for TMJ syndrome.  She is 
claiming service connection for the residuals of her oral 
surgery during service.  But as mentioned, the usual effects 
of surgical treatment in service, having the effect of 
ameliorating a condition which was incurred prior to 
enlistment, "including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).  See, too, 
Verdon v. Brown, 8 Vet. App. 529 (1996).

The veteran had a VA dental examination in February 2003, 
only about two months after her military service ended.  She 
complained of residual numbness around her nostrils, with no 
other complications or symptoms.  The examiner concluded that 
the veteran had no functional impairment due to loss of 
motion.  She could open her mouth 26 millimeters and had no 
problems with lateral excursions.  She also had no bone loss 
of the mandible (lower jaw bone), maxilla (upper jaw bone), 
or hard palate.  The diagnosis was status post maxillary and 
mandibular osteotomy with minimal residual numbness around 
the nostrils.  

Pursuant to the Board's March 2005 remand, the veteran had a 
VA dental examination in April 2005.  Upon examination, the 
dentist concluded the veteran had no functional impairment 
due to loss of motion or masticatory function.  She was 
missing her third molars.  She did not have limitation of her 
inter-insiscal ranges of motion.  She could open her mouth 
40+ millimeters and had excursive movements of at least 8 to 
10 millimeters.  She had no bone loss, and none of her teeth 
needed to be replaced.  She also had no loss of teeth due to 
loss of mandible or maxilla, and she had very good dental 
hygiene.  She had a history of orthognathic surgery to 
correct her jaw position.  She had a good jaw line and 
position, with good movements.  The examining dentist 
indicated the developmental jaw condition had been corrected 
[by the surgery].  

The results of these two VA examinations show the veteran has 
no functional impairment as a result of her surgery during 
service; her jaw position was corrected without any residual 
complications.  And even if she has some residual numbness 
around her nostrils, there is no evidence of record that her 
developmental jaw condition was made worse by her military 
service - including, in particular, by the surgery in 
question.  In fact, the very opposite is true; the procedure 
by all accounts completely corrected her problem.  Therefore, 
service connection cannot be granted based upon the notion of 
aggravation of the pre-existing condition.  38 C.F.R. 
§ 3.306(b)(1).  For these reasons and bases, the 
preponderance of the evidence is against the claim so it must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate her for times since the effective 
date of her award when her disability may have been more 
severe than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Since, as mentioned, the veteran's claims for higher ratings 
for the DDD and GERD arise from the initial rating decision 
which established service connection and assigned initial 
disability ratings, it is not the present level of disability 
that is of primary importance, but rather the entire period 
since the effective date of her award is to be considered to 
ensure that consideration is given to the possibility of 
staging her ratings - meaning assigning separate ratings for 
separate periods of time based on the facts found.  See again 
Fenderson, 12 Vet. App. at 125-26.  Since, however, as will 
be explained, she has not met the requirements for a higher 
rating for either DDD or GERD at any time since the effective 
date of her award, the Board may not stage her ratings 
because she has been, at most, 10 percent disabled due to 
these conditions during the entire period at issue.

The Board also finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment to suggest the veteran is not 
adequately compensated by the regular rating schedule for her 
DDD and GERD.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See also 
VAOPGCPREC 6-96 and Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996) and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



DDD of the Lumbosacral Spine

The veteran asserts that she is entitled to a higher rating 
for her low back DDD, currently evaluated as 10-percent 
disabling.  Her rating is under 38 C.F.R. § 4.71a, DC 5243-
5237 for intervertebral disc syndrome and lumbosacral strain.  
She was previously evaluated under the former DC 5295, 
exclusively for lumbosacral strain.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have from other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  These factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the veteran.  
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000.  See also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.  Because the amendments here have a specified 
effective date without provision for retroactive application, 
they may not be applied prior to the effective date.  As of 
that effective date, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.  



The RO addressed the previous and amended criteria in both 
the September 2003 statement of the case (SOC) and November 
2005 supplemental SOC (SSOC).  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4. Vet. App. 384, 392-94 (1993).  

A 10 percent evaluation is assigned under the former DC 5295 
when there was characteristic pain on motion.  Lumbosacral 
strain with muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in the standing 
position, is rated 20 percent disabling.

According to the revised DCs 5237-5243, the General Rating 
Formula for Diseases and Injuries of the Spine provides a 10 
percent disability rating for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

Since the veteran has DDD, there are also for consideration 
the criteria for intervertebral disc syndrome (IVDS).  A 10 
percent disability rating for IVDS is warranted if the 
veteran has incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  A 20 percent disability rating is warranted if the 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  Note 
(1) to DC 5243 provides that, for purposes of ratings under 
DC 5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.  38 C.F.R. § 4.71a.

There is no express or even implied indication the veteran 
has ever had an incapacitating episode, as defined by this VA 
regulation.  Therefore, the formula for rating IVDS based on 
incapacitating episodes does not apply to the facts of this 
case.  

The veteran's post-service medical record is unremarkable for 
limitation of motion of the lumbosacral segment of her spine.  
There is also no evidence of any focal neurological deficits 
in her lower extremities.  An MRI in February 2004 revealed 
her T12 through L3 joints were normal, and that she had a 
minimal diffuse disc bulging at L3-L4 and a circumferential 
disc bulge at L4-L5 and L5-S1, with mild central canal 
stenosis at L4-L5 and bilateral neural foraminal and lateral 
narrowing at L4-L5 and L5-S1.  A March 2004 VA treatment 
record shows a diagnosis of chronic low back pain and spinal 
canal stenosis.  There was no definite nerve impingement.  

In August 2003, the veteran had a VA spine examination.  She 
complained of low back pain.  She had a normal examination 
and a normal x-ray.  The examiner determined there were no 
objective findings at the examination.  

In February 2003, the veteran had a VA general medical 
examination.  She stated that she was in an automobile 
accident during service and, since then, had experienced low 
back pain every two weeks for periods of three or more days.  
During flare-ups she reported being unable to walk.  Upon 
examination, her spine had normal curvatures with the 
exception of increased lumbar lordosis.  There was no 
tenderness or spasm.  Her left and right lateral bending was 
to 30 degrees, which increased to 35 degrees with repetitive 
motion.  Her extension was to 30 degrees, and her flexion to 
95 degrees.  None of her ranges of motion decreased with 
repetition.  She also had normal motor strength and sensation 
in her lower extremities.  

Based upon the results of that February 2003 examination, the 
RO granted service connection for the veteran's lumbar spine 
condition and assigned an initial noncompensable (i.e., 0 
percent) evaluation.  In the more recent November 2005 
decision, on remand, the RO increased the rating to 10 
percent under the older criteria set forth in DC 5295 because 
she had characteristic pain on motion.  The ranges of motion 
in her spine were normal, however, and therefore her 
disability did not meet the requirements for a compensable 
evaluation under the revised General Rating Formula for 
Diseases and Injuries of the Spine.  So the former criteria 
set forth in DC 5295 are more favourable to her, as her 
disability meets the criteria for the higher 10 percent 
evaluation under the old standards, whereas her disability 
does not under the new standards.

The veteran is not entitled to an even higher 20 percent 
evaluation under the older criteria because she does not have 
lumbosacral strain with spasm on extreme bending.  Her 
February 2003 examination report shows she did not have 
muscle spasm.  None of her other post-service records show 
this, either.  There is also no evidence that she has ever 
had unilateral loss of lateral spine motion in the standing 
position.  Hence, her spine disability does not meet the 
criteria for an even higher 20 percent evaluation under the 
older, more favorable regulations.

As mentioned, the ranges of motion in the lumbar segment of 
the veteran's spine have generally been normal, or very 
nearly so, which means that her disability does not meet the 
requirements for a 10 percent evaluation under the amended 
rating criteria for spinal disabilities.  As she does not 
meet the criteria for a 10 percent evaluation, she obviously 
cannot meet the criteria for an even higher 20 percent 
evaluation under these revised standards, as the 20 percent 
evaluation requires more severe limitations of motion than 
even the 10 percent evaluation.

Overall, the disability picture does not more nearly 
approximate the criteria for a 20 percent evaluation under 
the former DC 5295 or the revised DCs 5237 and 5243.  
38 C.F.R. § 4.7.  So the preponderance of the evidence is 
against a disability rating greater than 10 percent for the 
DDD, in turn meaning there is no reasonable doubt to resolve 
in the veteran's favor, and her claim must be denied.  
38 C.F.R. § 4.3.



GERD and Chronic Constipation

The veteran believes this disability is more severe than 10-
percent disabling.  It is rated by analogy under 38 C.F.R. 
§ 4.114, DCs 7319-7346, to irritable colon syndrome and 
hiatal hernia.  See 38 C.F.R. § 4.20 indicating that, when an 
unlisted condition is encountered, it is permissible to rate 
it under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology, are closely analogous.  Diagnostic Code 
7319 provides a 10 percent evaluation when the condition is 
moderate, with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent evaluation is warranted 
when the condition is severe, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  Diagnostic Code 7346 provides ratings 
for hiatal hernia.  A hiatal hernia with two or more of the 
symptoms for the 30 percent rating of less severity is rated 
10 percent disabling.  Hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.  In the March 2003 rating decision, the RO 
assigned the veteran separate, non-compensable evaluations 
for GERD and chronic constipation, which is prohibited by 
regulation.  But in the more recent November 2005 decision, 
the RO corrected this error by assigning a single, 
albeit higher 10 percent evaluation for the veteran's GERD 
and constipation under the DC that most appropriately 
reflected the disability picture.  

The medical evidence of record shows the veteran was seen 
frequently for GERD and used Ranitidine on a daily basis to 
control her symptoms.  She also had a prescription for 
Dulcolax, a stool softener.  

At her February 2003 VA examination, the veteran reported 
being diagnosed with GERD in 1996.  She had an upper 
gastrointestinal (GI) series in February 2003 which confirmed 
this diagnosis.  She complained of periodic burning, 
approximately once a month.  She took baking soda for relief.  
She also complained of lifelong constipation; she said she 
had only one bowel movement per week.  Upon examination her 
abdomen was normal, with normal bowel sounds, and no hepatic 
or splenic enlargement.  

The veteran's upper GI series showed no obstruction of the 
thoracic esophagus, with unremarkable mucosa.  The contrast 
passed easily through a patent gastroesophageal junction.  
There was spontaneous gastroesophageal reflux, without 
evidence of reflux esophagitis.  The gastric and duodenal 
mucosa was unremarkable, with no evidence of irregularity, 
contrast pooling, or filling defect.  She was diagnosed with 
spontaneous gastroesophageal reflux from the lower one third 
of the thoracic esophagus, without evidence of reflux 
esophagitis.  

The RO assigned the higher 10 percent evaluation for the 
veteran's GERD under DC 7346.  Her disability did not meet 
the requirement for a 10 percent evaluation under DC 7319 
because the evidence did not show her to have frequent 
episodes of bowel disturbance with abdominal distress.  The 
evidence of record shows she has chronic pyrosis (heartburn) 
and gastroesophageal reflux, which is why she was granted a 
10 percent evaluation.  However, the evidence is completely 
unremarkable for persistently recurrent epigastric distress 
with dysphagia (problems swallowing), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  The evidence does not 
show she has reported or been treated for these symptoms.  
Therefore, her disability from GERD cannot be assigned an 
even higher 30 percent evaluation under DC 7346.  Reviewing 
the evidence, the Board finds that the overall disability 
picture for her GERD (and chronic constipation) does not more 
closely approximate a 30 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against her 
claim, and it must be denied.  38 C.F.R. § 4.3.  




ORDER

Service connection for cystic acne is denied.  

Service connection for residuals of dental surgery is denied.  

An initial disability evaluation greater than 10 percent for 
DDD of the lumbosacral spine is denied.  

An initial disability evaluation greater than 10 percent for 
GERD and chronic constipation is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


